IN THE
                        TENTH COURT OF APPEALS

                              No. 10-12-00118-CV

KEVIN GLENN SCHRONK, INDIVIDUALLY
AND AS REPRESENTATIVE OF THE
ESTATE OF HELEN PATRICIA SCHRONK,
DECEASED AND DUSTIN SCHRONK,
                                                        Appellants
v.

LAERDAL MEDICAL CORPORATION,
                                                        Appellee



                         From the 413th District Court
                            Johnson County, Texas
                          Trial Court No. C200600118


                                    ORDER


      A memorandum opinion and judgment in this proceeding was issued on August

8, 2013 in this proceeding.   After further consideration, the Court withdraws its

memorandum opinion issued on August 8, 2013, and substitutes its opinion issued this

date, solely for the purpose of changing the designation from “Memorandum Opinion”
to “Opinion.” The Court’s judgment issued on August 8, 2013 is not withdrawn and

remains in effect from the date of its issuance.

        This order is not intended to affect the petition for review filed with the Texas

Supreme Court.



                                                            PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed December 12, 2013




Kevin Glenn Schronk, Individually and as Representative of the Estate of Helen Patricia Schronk, Deceased and
Dustin Schronk v. Laerdal Medical Corporation                                                              Page 2